                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALEXANDRE PELLETIER, Individually CIVIL ACTION
 and On Behalf of All Others Similarly
 Situated,                             NO. 17-cv-5114

            v.

 ENDO INTERNATIONAL PLC, RAJIV
 KANISHKA LIYANAARCHCHIE DE
 SILVA, SUKETU P. UPADHYAY, AND
 PAUL V. CAMPANELLI


                                                            ORDER


          AND NOW, this 14th day of February, 2020, upon consideration of Defendants’ Motion

to Dismiss (ECF No. 63), Lead Plaintiff’s Opposition (ECF No. 64), and Defendants’ Reply (ECF

No. 69), the parties’ supplemental authority, and oral argument, it is hereby ORDERED that

Defendants’ Motion to Dismiss is GRANTED with prejudice as to the alleged price-fixing

conspiracy, and DENIED otherwise.

                                                                    BY THIS COURT:

                                                                    /s/ Michael M. Baylson
                                                                    MICHAEL M. BAYLSON
                                                                    United States District Court Judge


O:\CIVIL 17\17-5114 Pelletier v Endo Intl\17cv5114 MtD Order.docx




                                                                                                         1
